Citation Nr: 1611594	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to August 1969.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  

The case was originally before the Board on appeal from a September 2008 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for a right shoulder disability.  In March 2010, a hearing was held before a Decision Review Officer (DRO) at the RO, and in March 2013, a Travel Board hearing was held before the undersigned; transcripts of both hearings are included in the claims file.  In April 2014, the case was remanded for additional development.  

In January 2015, the Board issued a decision that, inter alia, denied service connection for a right shoulder disability.  The Veteran appealed the adverse portion of that decision to the Court, resulting in a November 2015 Joint Motion for Partial Remand (JMR) by the parties.  A November 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  [The January 2015 Board decision also remanded a claim of service connection for bilateral knee disability, which was granted after further development.  Consequently, that issue is no longer in appellate status.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the November 2015 JMR, the parties agreed that the May 2014 VA examination was inadequate because the rationale was premised on a lack of continuous treatment (and did not adequately address the Veteran's lay testimony regarding continuity of right shoulder symptomatology).  Consequently, a remand to secure a new medical examination is necessary.
In addition, the record suggests that the Veteran continues to receive periodic treatment for his complaints of right shoulder pain.  Records of ongoing treatment for a (claimed-to-be-service-connected) disability are clearly pertinent (and may be critical) evidence in a claim seeking service connection; VA records are constructively of record, and must be secured for the record.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA treatment the Veteran has received for right shoulder disability (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any (and all) private treatment for right shoulder disability.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran (by an examiner other than one who conducted the May 2014 VA examination) to ascertain the nature and likely etiology of his right shoulder disability.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination.  All pertinent findings must be noted.  Based on review of the record and examination of the Veteran the examiner should provide an opinion that responds to:

(a) Please identify (by medical diagnosis) each current right shoulder disability shown/found.  
(b) Please identify the likely etiology for each current right shoulder disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service?  The examiner is advised that a mere lack of documented treatment is not sufficient rationale for a negative nexus opinion.

In responding, the examiner should specifically comment on the following:

(i)  November and December 1966 service treatment records (STRs) noting treatment for left shoulder pain;

(ii)  the Veteran's March 2010 DRO hearing testimony that his STRs erroneously show treatment for left shoulder pain and that he actually sought/received treatment for right shoulder pain;

(iii)  the Veteran's March 2010 DRO hearing testimony that he continued to have right shoulder pain after December 2006 and sought additional treatment (received pain pills from corpsman) but no records were created, to include comment on whether it is reasonable from a medical perspective that frequent complaints of shoulder pain would be treated with medication but not documented (as contended by the Veteran), in light of documented treatment for other orthopedic (knee) pain, to include x-rays.  

(iv)  the July 1969 separation examination and report of medical history (noting normal clinical evaluation and denying shoulder pain);

(v)  a June 1974 private treatment record from Lakeview Orthopedic Associates (noting normal upper extremities and full range of motion without pain);

(vi)  the Veteran's March 2010 DRO hearing testimony that he received treatment at VA Lakeside Medical Center from 1970 to 1977, including x-rays and prescription of pain medication (the mere absence of such records should not be interpreted as evidence that such records never existed);

(vii)  a December 2006 letter from B.C., D.O., indicating that the Veteran works as a self-contractor maintaining multiple real estate properties and the Veteran's report, on December 2015 VA examination of a prior work history of construction work using a jackhammer on concrete, building walls, driving a truck, and electric work; 

(viii)  the "buddy statements" submitted in March 2013 (and whether the lay reports of symptom severity are clinically consistent with the other evidence of record); 

(ix)  the Veteran's March 2013 Board hearing testimony, to include his statements that he believes his current right shoulder disability is related to carrying heavy sandbags and equipment during active service; and

(x)  January and February 2014 treatment records documenting treatment for shoulder pain following a motor vehicle accident.
    
The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.
3.  The AOJ should then then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

